LIMITED LIABILITY COMPANY MEMBER INTEREST

PURCHASE & SALE AGREEMENT

 

THIS LIMITED LIABILITY COMPANY MEMBER INTEREST PURCHASE & SALE AGREEMENT (this
“Agreement”) is entered into this 1st day of September, 2016 (“Effective Date”),
by and between Vast Exploration, LLC, a Texas limited liability company (the
“Seller”), Vast Holdings, LLC, a Nevada limited liability company (the
"Company"), and JayHawk Energy, Inc., a Nevada corporation (the "Purchaser").
The Seller, Company and Purchaser are sometimes referred to individually as a
“Party” and collectively as the “Parties”.

 

RECITALS:

 

 

WHEREAS, Seller is the sole Member of the Company. The Company has One Hundred
Percent (100%) of its Member Interests (the “Interests”) issued and outstanding.
The Seller owns One Hundred Percent (100%) of Interests, and therefore, One
Hundred Percent (100%) of the Company.




WHEREAS, the Seller unanimously consents to the sale, and therefore, the sale is
in compliance with Section 8 of the Company’s Operating Agreement.




WHEREAS, Seller proposes to sell and assign to the Purchaser, and the Purchaser
proposes to purchase from Seller, on the terms and subject to the conditions set
forth in this Agreement, all of the limited liability company Interests of the
Company owned by Seller “as is”.




WHEREAS, upon the sale and assignment of the Interests pursuant to this
Agreement and the Assignment of Interests (the “Assignment”) executed on an even
date herewith and attached hereto on Exhibit “A”, the Purchaser will acquire One
Hundred Percent (100%) ownership of the Company.




WHEREAS, in addition to the cash consideration to be paid to the Seller, the
Purchaser is providing additional consideration in the form of the indirect
assumption of approximately $600,000 of the Company’s liabilities.




NOW, THEREFORE, in consideration of the Recitals set forth above and
incorporated herein, for good and valuable consideration the receipt of which is
hereby acknowledged, and the mutual benefits to be derived from this Agreement
and of the respective representations, warranties, agreements, indemnities, and
promises contained herein, the Parties, intending to be legally bound, agree as
follows:




1.

Sale and Purchase of Limited Liability Company Member Interests. Upon the
execution of this Agreement in accordance with the terms and subject to the
conditions set forth herein, Seller shall sell, assign, and transfer to the
Purchaser, and the Purchaser shall purchase from Seller, all of the Seller’s
Interests in the Company (the "Purchased Interests"). The purchase price paid to
the Seller for the Purchased Interests shall be $10.00. After giving effect to
the sale and purchase under this Section 1 and the execution of this Agreement
and corresponding Assignment, the Purchaser shall own all of the Seller’s
Interests in the Company and the Seller shall no longer be a Member or hold any
Interests or ownership of any kind in the Company.




2.

Closing. The consummation of the transactions contemplated by this Agreement
(the "Closing") shall take place upon the simultaneous execution of this
Agreement and the corresponding Assignment. At the Closing, and upon the terms
and subject to the conditions set forth in this Agreement, the Parties to this
Agreement shall take the following actions, which deliveries and actions shall
be deemed to have occurred simultaneously and to constitute the Closing
hereunder:








1

Vast Holdings, LLC – Limited Liability Company Member Interest Purchase & Sale
Agreement







--------------------------------------------------------------------------------



2.1.

The Seller shall execute and deliver the Assignment of the Purchased Interests
to the Purchaser;




2.2.

The Purchaser shall pay Seller the respective purchase price described above by
check in immediately available funds.

 

Closing shall not be deemed to have occurred until each of the deliveries and
actions described in this Section 2 has occurred and any other conditions set
forth in the Agreement have been satisfied or waived by the Party entitled to
the benefit thereof.




3.

Representations and Warranties of Purchaser. As an inducement to Seller to enter
in this Agreement, the Purchaser represents, warrants and agrees to and with
Seller as follows:




3.1.

Brokers. No broker, finder, or investment banker is entitled to any brokerage,
finders, or other fee or commission in connection with the transactions
hereunder based upon arrangements made by or on behalf of the Purchaser.




3.2.

Securities Law Compliance. The Purchaser acknowledges that the sale of the
Interests is intended to be exempt from registration pursuant to Section 4(a)(2)
the Securities Act of 1933, as amended (the "Securities Act"). The Purchaser
understands and agrees that it can only sell or otherwise transfer the Purchased
Interests or any portion thereof in accordance with the provisions of the
Securities Act, pursuant to registration under the Securities Act or pursuant to
an available exemption from registration thereunder and otherwise in a manner
which does not violate the securities laws of any state.




3.3.

Purchase for Own Account. The Purchaser is acquiring the Purchased Interests for
the Purchaser's own account, for investment and not with a view to, or for the
resale, distribution, or fractionalization thereof, in whole or in part, and no
other Person has any direct or indirect beneficial interest in the Purchased
Interests of the Company, other than as contemplated by the Purchaser’s Bylaws
or by the Operating Agreement of the Company.




4.

Survival of Representations and Warranties. The covenants, agreements,
indemnification obligations, representations, and warranties of each of the
Parties hereto shall survive the Closing until the expiration of the applicable
statute of limitations.




5.

Release.  Purchaser agrees to and does hereby fully and completely forever
release, hold harmless, indemnify and discharge Seller from any and all causes
of action, damages, disputes, claims, debts, liabilities, sums of money,
accounts, and demands of any kind whatsoever, whether known or unknown, and
whether existing now or arising in the future arising out of or related to the
ownership of the Purchased Interests.




6.

Amendments. No amendment, modification, or waiver of any provision of this
Agreement, or consent to any departure from the terms of this Agreement by any
party hereto shall be effective unless the same shall be in writing and signed
by all the Parties hereto, and then such waiver or consent shall be effective
only in the specific instance and for the specific purpose for which given.




7.

Notices. All notices, requests, claims, demands, and other communications
provided for or permitted hereunder shall be in writing (including electronic
communication), mailed (registered, airmail postage and charges prepaid), or
delivered personally. All such notices and communications shall, when mailed or
telecopied, be effective when received at the relevant address.








2

Vast Holdings, LLC – Limited Liability Company Member Interest Purchase & Sale
Agreement







--------------------------------------------------------------------------------



8.

No Waiver; Remedies. No failure on the part of any Party hereto to exercise, and
no delay in exercising, any right hereunder shall operate as a waiver thereof,
nor shall any single or partial exercise of any right hereunder preclude any
other or further exercise thereof or the exercise of any other right. The
remedies herein provided are cumulative and not exclusive of any remedies
provided by law.




9.

Binding Effect. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and assigns.




10.

Severability. Each provision of this Agreement is intended to be severable, and,
if any term or provision of this Agreement is determined to be illegal or
invalid for any reason whatsoever, such illegality or invalidity shall not
affect the validity or legality of the remainder of this Agreement.




11.

Counterparts. This Agreement may be signed in any number of counterparts, each
of which shall be an original and, when taken together, shall constitute one
agreement.




12.

Consent to Jurisdiction. The Parties each irrevocably: (i) submit to the
jurisdiction of the State of Nevada and the district courts located in Clark
County for any action arising out of this Agreement, (ii) agree that all claims
in such action may be decided in such court, (iii) waive, to the fullest extent
they may effectively do so, the defense of an inconvenient forum, and (iv)
consent to the service of process by mail. A final judgment in any such action
shall be conclusive and may be enforced in other jurisdictions. Nothing herein
shall affect the right of any Party to serve legal process in any manner
permitted by law or shall affect its right to bring any action in any other
court.




13.

Governing Law. This Agreement shall be governed by, and construed in accordance
with, the laws of the State of Nevada, regardless of the law that might
otherwise govern under applicable principles of conflict of laws thereof.




14.

Headings. The various Article, Section, and Paragraph headings in this Agreement
are included herein for convenience of reference only, do not constitute a part
of this Agreement for any other purpose, and shall not be considered in
interpreting this Agreement.




15.

WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES ANY
AND ALL RIGHTS SUCH PARTY MAY OTHERWISE HAVE TO TRIAL BY JURY IN ANY LEGAL
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY.




16.

Arbitration.  Any issue, controversy, or claim arising out of or related to this
Agreement or its alleged breach that cannot be resolved by mutual agreement
shall be resolved exclusively by binding arbitration in accordance with the
commercial arbitration rules of the AAA, and judgment on the award rendered by
the panel may be entered by any court having jurisdiction thereof. The
arbitrator shall be selected by mutual agreement of the Parties, if possible. If
the Parties fail to reach agreement upon appointment of the arbitrator within
thirty (30) days after a demand for arbitration is made, the arbitrator shall be
selected from a list of proposed arbitrators submitted by AAA with experience in
complex business transactions. The selection process shall be set forth in the
AAA commercial arbitration rules then prevailing. Any arbitration will be held
in a location mutually acceptable to the Parties, otherwise if no agreement can
be reached as to location, will be done in the venue listed in Section 12 above.




17.

Entire Agreement. This Agreement, including the Assignment executed herewith,
embody the entire agreement and understanding of the Parties hereto in respect
of the subject matter hereof and





3

Vast Holdings, LLC – Limited Liability Company Member Interest Purchase & Sale
Agreement







--------------------------------------------------------------------------------

supersede all prior agreements, representations, warranties and understandings
between or among the Parties with respect to such subject matter.




18.

Counsel to the Company. The Parties acknowledge that the legal counsel for the
Purchaser, Company and the Seller is one in the same and that the Parties have
waived any potential conflict of interest created by this Agreement.
Furthermore, each Party warrants that they have been advised of the potential
conflict of interest and that legal counsel has advised them that they are free
to have this Agreement reviewed by legal counsel of their choosing prior to
signing or have waived that right.  




19.

Further Assurances. Each of the Parties shall execute such documents and perform
such further acts as may be reasonably required or desirable to carry out or to
perform the provisions of this Agreement.




20.

Operating Agreement Restrictions. The Parties acknowledge that the Operating
Agreement contains certain restrictions on transfer of the Purchased Interests
and the admission of Members and that it is the intent of the Parties to comply
with the Operating Agreement. The Seller has provided its unanimous written
consent to the sale and therefore has complied with Section 8 of the Company’s
Operating Agreement.

 




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.







[SELLER]




/s/ Scott Mahoney

_____________________________

Vast Exploration, LLC

By: Scott Mahoney

Its: Manager







[COMPANY]




/s/ Scott Mahoney

_____________________________

Vast Holdings, LLC

By: Scott Mahoney

Its: Manager










[PURCHASER]




/s/ Scott Mahoney

_____________________________

JayHawk Energy, Inc.

By: Scott Mahoney

Its: CEO








4

Vast Holdings, LLC – Limited Liability Company Member Interest Purchase & Sale
Agreement







--------------------------------------------------------------------------------










EXHIBIT A

ASSIGNMENT OF INTERESTS

 

KNOW ALL MEN BY THESE PRESENTS THAT, Vast Exploration, LLC, a Texas limited
liability company ("Seller"), hereby warrants to JayHawk Energy, Inc., a Nevada
corporation (the "Purchaser"), that it is a Member and the owner of One Hundred
Percent (100%) of the Member Profits Interests of Vast Holdings, LLC, a Nevada
limited liability company (the "Company").

 

THAT for good and valuable consideration, receipt of which is hereby
acknowledged, Seller does hereby sell, assign, transfer, convey, grant, bargain,
set over, release, deliver, and confirm its One Hundred Percent (100%) Member
Profits Interests ownership in the Company (the "Purchased Interests") unto the
Purchaser, its successors and assigns, and the Purchaser hereby accepts from
Seller the Purchased Interests in the Company “as is”.

 

TO HAVE AND TO HOLD the same unto the Purchaser, forever.

 

THIS Assignment is delivered in accordance with the Limited Liability Company
Member Interest Purchase & Sale Agreement, dated September 1, 2016, of which
Seller and the Purchaser are Parties and is subject to the terms and conditions
thereof.

 

INTENDING TO BE BOUND, Seller has caused this Assignment to be duly executed as
of the 1st day of September, 2016.




[SELLER]




/s/ Scott Mahoney

___________________________

Vast Exploration, LLC

By: Scott Mahoney

Its: CEO











5

Vast Holdings, LLC – Limited Liability Company Member Interest Purchase & Sale
Agreement





